DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the RCE and amendment filed on 6/28/2022.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2022 has been entered.
Claims 1, 3-4, 8, 11, 13-14, and 18 have been amended.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills et al. (US 2012/0110259), Erdmann et al. (US 2016/0077750), and Wu et al. (US 2020/0326871).
With respect to claim 1, Mills teaches of an apparatus comprising a memory and at least one processor configured to: monitor an input/output (I/O) stream of data operations (fig. 1; paragraph 33-37, 42; where the storage processor and the mapping register constantly monitors the data transferred through the system interface);
identify one or more data units corresponding to each data operation (fig. 5; paragraph 34, 37-41, 73-74; the mapping register keeps transaction records for each data transaction and the storage processor determines if the data should be relocated storage that has appropriate performance); and 
based on the identified one or more data units, perform one or more of: update a data structure comprising a list of data unit records, wherein updating the data structure includes ordering the data unit records (fig. 5; paragraph 37, 44, 74, 78; as the mapping register collects transaction records, these must be kept in some type or order) (The examiner would like to note that per the claim language only “one or more of” these actions need to be met for the Mills reference to read on the claimed limitations),
determine whether to transfer one or more data units in the list of data unit records from a slow media class storage to a fast media class storage (fig. 5; paragraph 29, 79-80; where it is determined that the data should be promoted to a higher tier),
determine whether to transfer one or more data units in the fast media class storage to the slow media class storage (fig. 5; paragraph 29, 80-81; where it is determined that the data should be demoted to a lower tier), and
transfer the one or more data units in the list of data unit records between the fast media class storage and the slow media class storage based on the determinations (fig. 5; paragraph 80-81; where the data is relocated to the appropriate tier).
Mills fails to explicitly teach of based on the identified one or more data units and based on each corresponding data unit record's duration of storage in a media class, perform one or more of: update a data structure comprising a list of data unit records, wherein updating the data structure includes ordering the data unit records, determine whether to transfer one or more data units in the list of data unit records from a slow media class storage to a fast media class storage, determine whether to transfer one or more data units in the fast media class storage to the slow media class storage, wherein determining whether to transfer the one or more data units includes: periodically determining a data unit access moving average for each of the one or more data units, and transfer the one or more data units in the list of data unit records between the fast media class storage and the slow media class storage based on the determinations.
However, Erdmann teaches of based on the identified one or more data units and based on each corresponding data unit record's duration of storage in a media class, perform one or more of: update a data structure comprising a list of data unit records, wherein updating the data structure includes ordering the data unit records, determine whether to transfer one or more data units in the list of data unit records from a slow media class storage to a fast media class storage, determine whether to transfer one or more data units in the fast media class storage to the slow media class storage (fig. 7; paragraph 50-51, 53; where when the expiration of the retention period occurs (claimed data unit record’s duration of storage in the media class), and the data set has not been deletion-migrated, the data set is migrated from the source tier to the next lowest migration tier), and 
transfer the one or more data units in the list of data unit records between the fast media class storage and the slow media class storage based on the determinations (fig. 7; paragraph 50-51, 53; where the data set is migrated from the source tier to the next lowest migration tier).
Mills and Erdmann fails to explicitly teach of wherein determining whether to transfer the one or more data units includes: periodically determining a data unit access moving average for each of the one or more data units.
However, Wu teaches of wherein determining whether to transfer the one or more data units includes: periodically determining a data unit access moving average for each of the one or more data units (fig 5-6; paragraphs 91-96; where an autoregressive integrated moving average of the write frequency data is used to model the access patterns and is used in determining whether or not to migrate hot and cold data).
Mills and Erdmann are analogous art because they are from the same field of endeavor, as they are directed to tiered storage systems.
It would have been obvious to one of ordinary skill in the art having the teachings of Mills and Erdmann before the time of the effective filing of the claimed invention to include the automatic migration of data upon the expiration of a retention period in Mills as taught in Erdmann.  Their motivation would have been to provide more efficiently operate the storage system (Erdmann, paragraphs 5-7).
Mills, Erdmann, and Wu are analogous art because they are from the same field of endeavor, as they are directed to tiered storage systems.
It would have been obvious to one of ordinary skill in the art having the teachings of Mills, Erdmann, and Wu before the time of the effective filing of the claimed invention to include the autoregressive integrated moving average of write frequency data used to model access patterns in the combination of Mills and Erdmann as taught in Wu.  Their motivation would have been to provide more efficiently operate the storage system.
With respect to claim 11, the combination of Mills, Erdmann, and Wu teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as recited with respect to claim 1.
With respect to claim 2 and 12, Mills teaches of generate an I/O record for each data operation (fig. 5; paragraph 37, 44, 74, 78, where the LBA transaction records are updated).
Claims 3-6 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills, Erdmann, Wu, and Harris, Jr. et al. (US 2017/0060980).
With respect to claims 3 and 13, Mills teaches of identify the one or more data units corresponding to each data operation (fig. 5; paragraph 37, 41, 73-74; the mapping register keeps transaction records for each data transaction and the storage processor determines if the data should be relocated storage that has appropriate performance).
The combination of Mills, Erdmann, and Wu fails to explicitly teach of identify an extent corresponding to each data based on address information included in the I/O record.
However, Harris teaches of an extent corresponding to each data based on address information included in the I/O record (paragraph 25-26; where the location of each extent of a data set is identified in metadata).
Mills, Erdmann, Wu, and Harris are analogous art because they are from the same field of endeavor, as they are directed to tiered storage systems.
It would have been obvious to one of ordinary skill in the art having the teachings of Mills, Erdmann, Wu, and Harris before the time of the effective filing of the claimed invention to include the metadata identifying each extent that corresponds to the data set of Harris in the mapping register of the combination of Mills, Erdmann, and Wu.  Their motivation would have been to provide more detailed activity tracking (Harris, paragraph 26).
With respect to claim 4 and 14, the combination of Mills, Erdmann, Wu, and Harris teaches of determine whether each extent corresponding to each data unit of the I/O stream is stored in the data structure (Mills, paragraph 41, 74, 78; Harris, paragraph 26, 28; in the combination the location of extent in the metadata of Harris is stored in the mapping register of Mills);
based on the determination, perform one or more of: add each data unit record from the I/O stream not included in the list of data unit records; remove a previously stored data unit record from the data structure; update a storage promotion rank for each data unit record in the data structure; and update an eviction rank for each data unit record in the data structure (Mills, paragraph 79-81; Harris, paragraph 45-49).
The reasons for obviousness are the same as those indicated above with respect to claim 3.
With respect to claims 5 and 15, Mills teaches of transfer the one or more data units in the list of data unit records from the slow media class storage to the fast media class storage based on the storage promotion rank of each data unit record (fig. 5; paragraph 29, 80-81; where it is determined that the data should be promoted to a higher tier and the data is relocated to the appropriate tier).
With respect to claims 6 and 16, Mills teaches of transfer one or more data units from the fast media class storage to the slow media class storage based on the storage promotion rank of each data unit record stored in the fast media class storage (fig. 5; paragraph 29, 80-81; where it is determined that the data should be demoted to a lower tier and the data is relocated to the appropriate tier).
Claims 7-8 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills, Erdmann, Wu, and Harris as applied to claims 6 and 4 above, and further in view of Hu et al. (US 2015/0149730).
With respect to claims 7 and 17, the combination of Mills, Erdmann, Wu, and Harris fails to explicitly teach of configured to evict the one or more data unit records from the data structure based on the eviction rank of each data unit record.
However, Hu teaches of configured to evict the one or more data unit records from the data structure based on the eviction rank of each data unit record (paragraph 28; where the list entries are ordered from most to least recently used and the least recently used is evicted).
Mills, Erdmann, Wu, Harris, and Hu are analogous art because they are from the same field of endeavor, as they are directed to data storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Mills, Erdmann, Wu, Harris, and Hu before the time of the effective filing of the claimed invention to include the LRU eviction of the metadata lists of Hu to the mapping and statistics table of the combination of Mills, Erdmann, Wu, and Harris.  Their motivation would have been to ensure that the table doesn’t become overloaded.
With respect to claims 8 and 18, Hu teaches of configured to remove one or more previously stored data unit records from the data structure based on available memory associated with the data structure (paragraph 28; as the lists are in LRU order and entries are evicted to the history list, this suggests to one of ordinary skill in the art that the T1 and T2 lists are full and an eviction is need to fit the next record).
The reasons for obviousness are the same as those indicated above with respect to claim 7 and 17.
Claims 9-10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills, Erdmann, Wu, and Harris as applied to claims 1 above, and further in view of Benedict et al. (US 2016/0085691).
With respect to claims 9 and 19, the combination of Mills, Erdmann, Wu, and Harris fails to explicitly teach of configured to add a data unit record for each of the one or more data units transferred from the fast media class storage to the slow media class storage to the data structure based on each of the one or more data unit’s promotion rank.
However, Benedict teaches of configured to add a data unit record for each of the one or more data units to the data structure (fig. 4; paragraph 24, 26; where the active rate counter and LRU count value are added to each entry).
The combination of Mills, Erdmann, Wu, Harris, and Benedict teaches of configured to add each data unit record transferred from the fast media class storage to the slow media class storage to the data structure based on each transferred data unit record's promotion rank (Mills, paragraph 79-81; Harris, paragraph 45-49; Benedict, paragraph 24, 26).
Mills, Erdmann, Wu, Harris, and Benedict are analogous art because they are from the same field of endeavor, as they are directed to data storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Mills, Erdmann, Wu, Harris, and Benedict before the time of the effective filing of the claimed invention to include detection array management of Benedict to the mapping and statistics table of the combination of Mills, Erdmann, Wu, and Harris.  Their motivation would have been to ensure that the table doesn’t become overloaded.
With respect to claims 10 and 20, the combination of Mills, Erdmann, Wu, Harris, and Benedict teaches of add the data unit record for each of the one or more data units transferred from the fast media class storage to the slow media class to the data structure (Mills, paragraph 79-81; Harris, paragraph 45-49; Benedict, paragraph 24, 26); and
remove an amount of previously stored data unit record from the data structure based on one or more of: an eviction rank of each previously stored data unit record, the available memory associated with the data structure, and an amount of data unit records transferred from the fast media class to the slow media class (Benedict, paragraph 24, 26; where the entry with the lowest LRU count is evicted).
The reasons for obviousness are the same as those indicated above with respect to claim 9 and 19.

Response to Arguments
Applicant's arguments with respect to independent claims 1 and 11 have been considered but are moot because of the new reference(s) being applied, in light of the amendment, to the particular limitations the arguments are referencing.  Thereby the arguments no longer apply to the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael Krofcheck/Primary Examiner, Art Unit 2138